Kane, J., dissents
and votes to affirm in the following memorandum. Kane, J. (dissenting). I respectfully dissent. Both Matter of Hargett v Jefferson (63 NY2d 696, revg 104 AD2d 464) and Matter of Jonas v Black (63 NY2d 685, affg 104 AD2d 466) were argued on the same date and handed down on the same date by the Court of Appeals. Inexplicably however, *1098the Court of Appeals reached different results in the two cases using different standards of review. In Matter of Hargett v Jefferson (supra), the Court of Appeals reversed the Second Department and reiterated the rule that the cover sheet requirements contained in Election Law § 6-134 (2) are matters of substance requiring strict compliance. The court instructed us that the "characterization of the overstatements as inadvertent mathematical errors of commission, rather than acts of omission, does not excuse the admitted failure to strictly observe the statutory commands” (id., p 698). Despite this language, the Court of Appeals affirmed the Second Department in Matter of Jonas v Black (supra) for the reasons stated in that court’s memorandum, which had specifically utilized the "substantial compliance” test.
While the conflicting results reached in the two cases could be justified due to factual differences in the magnitude and type of errors involved, I am unable to reconcile the different legal analyses employed in the two decisions. It appears that if a statutory provision (such as Election Law § 6-134 [2]) is deemed one of substance requiring application of the "strict compliance” standard, any analysis using a "substantial compliance” test inappropriate. Furthermore, the only manner in which one can strictly comply with a requirement mandating that the number of signatures contained in a designating petition be placed on the cover sheet is to use the correct figure. Any other number, regardless of the magnitude of the overstatement or understatement, is incorrect and therefore not in strict compliance with the statutory mandate.
It is my view that the Court of Appeals decision in Hargett represents the standard which must be applied in this case and that Special Term should be affirmed. The Jonas case appears to be an aberration as the "substantial compliance” rationale of that case is not consistent with prior Court of Appeals case law dealing with matters of substance in general and Election Law § 6-134 (2) in particular (Matter of Engert v McNab, 60 NY2d 607; Matter of Smith v Mahoney, 60 NY2d 596; Matter of Hutson v Bass, 54 NY2d 772; see also, Matter of Higby v Mahoney, 48 NY2d 15). The judgment should, therefore, be affirmed.